The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-8, 18, and 19 under 35 U.S.C. § 112 have been fully considered but they are not persuasive.
Applicant’s arguments on pp. 7-9 explain how the disclosure suggests using things that exist for providing measurement data representing horizontal fluctuations. However, merely disclosing that measurement instruments exist is not the same as teaching how Applicant uses those measurement instruments, including how those measurement instruments are integrated into the profile meter 110 of Fig. 3, which profile meter is the only disclosed structure associated with the measurement device 100.
Applicant's arguments with respect to the rejection of claims 1-8, 18, and 19 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on pp. 10-11 that the claimed processor is now a special purpose computer because the general purpose computer is programmed to perform specific tasks, and therefore the claims are no longer directed to the abstract ideas. This argument is not persuasive. The programmed computer or “special purpose computer” test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the “special purpose” of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions, as discussed in MPEP § 2106(I).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-8, 18, and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the examiner is interpreting the “measurement device” under 112(f) as being the profile meter 110 structure disclosed in Fig. 3, and its equivalents. The specification fails to disclose how the profile meter 110 acquires second measurement data representing horizontal fluctuations of the vehicle due to road surface inclination angle. Profile meter 110 contains measurement unit 117, about which the specification discloses “The measurement unit 117 measures and records the unevenness of the road surface 910. Specifically, the measurement unit 117 measures the unevenness of the road surface 910 with reference to the reference surface by measuring the vertical movement of the measurement leg portion 115” (specification, p. 24, ¶ 0043).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8, 18, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the scope of the claims in unclear, because the measurement device claimed by Applicant is not described in the specification as being capable of measuring a road surface inclination angle, thereby making the scope of the invention that Applicant seeks protection for indefinite and unclear.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim(s) recite(s) mathematical concepts and mental processes, and fail to integrate the abstract ideas into a practical application, or to recite additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth below.
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG).
Step 1
Step 1 of the 2019 PEG analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-8, 18, and 19 are directed to an apparatus.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
acquire the first measurement and the second measurement data from the measurement device;
execute travel simulation to simulate the vehicle traveling on the course based on the first measurement data and the second measurement data as well as speed of the vehicle depending on a position of the vehicle on the course; 
generate the correction procedure indicating correction content of the course based on a result of the travel simulation when either the vertical fluctuations of the vehicle or the horizontal fluctuations of the vehicle is above a predetermined threshold,
calculate a reference length of a section by dividing the speed of the vehicle by a natural frequency of the vehicle, and
to correct a measured distance of the section which is equal to or above the reference length of the section.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 1 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claims 2-8, 18, and 19 each recite at least all of the judicial exceptions of claim 1. Claims 2-8, 18, and 19 also appear to recite nothing more than additional abstract ideas of mathematical concepts, and/or mental processes and therefore, claims 2-8, 18, and 19 also recite limitations that fall into the mathematical concept and mental process groups of abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
measurement device configured to generate first measurement data representing vertical fluctuations of the vehicle due to a road surface unevenness amount and second measurement data representing horizontal fluctuations of the vehicle due to a road surface inclination angle as well as measurement position information for measuring fluctuations of the vehicle;
a course correction procedure generation device configured to communicate with the measurement device and comprising a memory configured to store instructions and a processor configured to execute the instructions.
The course correction procedure generation device represents nothing more than a generic computer performing generic computer functions of receiving data, storing data, and processing data, to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a course correction procedure generation device does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The measurement device represents insignificant extra-solution activity of data gathering that are necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 1 is directed to the judicial exceptions.
Claims 2-8, 18, and 19 each contain all of the limitations of claim 1, including the judicial exceptions of claim 1, and the additional elements of claim 1 that fail to integrate the abstract idea into a practical application. None of claims 2-8, 18, and 19 recite additional elements beyond those recited in claim 1 that would integrate the judicial exceptions into a practical application, and therefore claims 2-8, 18, and 19 are also directed to the judicial exception of abstract ideas.
Step 2B
Step 2B of the 2019 PEG asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, as discussed with respect to Step 2A Prong Two, the additional element of the course correction procedure generation device in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The measurement device represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed in Arnberg, US 5,440,923 (measurement device of Fig. 2; measured vertical and horizontal fluctuations shown in Fig. 3). This additional element therefore remains insignificant extra-solution activity even upon reconsideration.
Whether considered individually or in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 1-8, 18, and 19, and claims 1-8, 18, and 19 are therefore ineligible as being directed to judicial exceptions of abstract ideas.

Applicant should note that while claims 1-8, 18, and 19 are not rejected under 35 U.S.C. §102 or §103, the claims are rejected under 35 U.S.C. §101 and §112, and are not otherwise allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEO T HINZE/
Patent Examiner
AU 2853
01 June 2022


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853